Case 8:20-cv-00171-WFJ-CPT Document 19 Filed 04/15/20 Page 1 of 6 PagelD 47

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

AMADOU WANE
Plaintiff,

CASE NO: 8:20-cv-00171-WFJ-CPT
Vs.

SOKONA DIALLO,
LADY MIND HOOKAH,
PIMAP LLC,

Defendants.

/
DEFENDANT’S ANSWER TO COMPLAINT

Defendant, Sokona Diallo, by and through her undersigned counsel responds to
the complaint, and states:

1. Denied.

2. Denied.

3. Denied.

4. Denied.

5. Denied.

6. Denied.

GENERAL ALLEGATIONS
THE PARTIES & NON-PARTIES
7. Denied.
8. Admitted to first address, denied as to second address.

9. Admitted.

10. Denied.
Case 8:20-cv-00171-WFJ-CPT Document 19 Filed 04/15/20 Page 2 of 6 PagelD 48

11.Denied.
12. Denied.
13. Denied.
Reservation to Name Additional Defendants
14. Denied.
JURISDICTION AND VENUE
15. Denied.
16.Admitted.
FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS
17.Denied.
18. Denied.
19. Denied.
20. Denied.
21.Denied.
22. Denied.
23. Denied.
24. Denied.
25.Admitted.
26. Denied.
27.Denied.
28. Denied.
29. Denied.

30. Denied.
Case 8:20-cv-00171-WFJ-CPT Document 19 Filed 04/15/20 Page 3 of 6 PagelD 49

31.Denied.
32. Denied.
33. Denied.
34. Denied.
Fictitious Person: Katie
35. Denied.
36. Denied.
37.Denied.
38. Denied.
Fictitious Person: John Sorge
39. Denied.
40. Denied.
41.Denied.
42.Denied.
43.Denied
44. Denied.
Fictitious Port Storage Lease
45. Denied.
46. Denied.
47.Denied.
48.Denied.
49. Denied.

50. Denied.
Case 8:20-cv-00171-WFJ-CPT Document 19 Filed 04/15/20 Page 4 of 6 PagelD 50

Fake Hospitalization
51.Denied.
52. Denied.
53. Denied.
54. Denied.
55. Denied.
56. Denied.
57.Denied.
58. Denied.
59. Denied.
60. Denied.
FIRST CAUSE OF ACTION
61.See answers to paragraphs 1-60.
62. Denied.
63. Denied.
64. Denied.
65. Denied.
66. Denied.
SECOND CAUSE OFACTION

BREACH OF CONTRACT AND COVENANT OF GOOD FAITH AND FAIR
DEALING

67. See answers to paragraphs 1-60.
68. Denied.

69. Denied.
Case 8:20-cv-00171-WFJ-CPT Document 19 Filed 04/15/20 Page 5 of 6 PagelD 51

70. Denied.

71.Denied.

72.Denied.

THIRD CAUSE OF ACTION
FRAUDULENT MISREPRESENTATION

73. See answers to paragraphs 1-60.

74. Denied.

75. Denied.

76. Denied.

77. Denied.

78. Denied.

79. Denied.

80. Denied.

FOURTH CAUSE OF ACTION
UNJUST ENRICHMENT

81.See the answers to paragraphs 1-60.

82. Denied.

83. Denied.

84. Denied.

85. Denied.

86. Denied.

FIFTH CAUSE OF ACTION

CONVERSION
Case 8:20-cv-00171-WFJ-CPT Document 19 Filed 04/15/20 Page 6 of 6 PagelD 52

87.See answers to paragraphs 1-60.
88. Denied.
89. Denied.
90. Denied.
91. Denied.

Respectfully Submitted.

FEHINTOLA OGUNTEBI
1904 West Cass Street
Tampa, Florida 33606
(813) 254-8717
kemi@oguntebilaw.com
Florida Bar # 049042
Attorney for Defendants

 

CERTIFICATE OF SERVICE
| certify that a copy of the Defendants Answer to Complaint has been served by
U.S. Mail to Amadou Wane, at 13046 Racetract Rd., #118, Tampa, Florida 33626, on

this 15" day of April 2020.

AOoudat—

FEHINTOLA OGUNTEBI
